 
 
I 
111th CONGRESS
1st Session
H. R. 1597 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2009 
Mr. Matheson introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To repeal the provision of law that provides automatic pay adjustments for Members of Congress. 
 
 
1.Elimination of automatic pay adjustments for Members of Congress
(a)In GeneralParagraph (2) of section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 31) is repealed.
(b)Technical and Conforming AmendmentsSection 601(a)(1) of such Act is amended—
(1)by striking (a)(1) and inserting (a);
(2)by redesignating subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively; and
(3)by striking as adjusted by paragraph (2) of this subsection and inserting adjusted as provided by law.
(c)Effective DateThis section shall take effect on December 31, 2010. 
 
